Bacon, Justice
Ordered a retaxation with the following directions to the clerk:
1st. The clerk’s decision respecting the witnesses Pease and wife, was affirmed, except that he was directed to allow to them for one day’s constructive attendance on the 20th of October, and a per diem allowance for the whole period between the 10th and the 24th of November, deducting the days when the court was not actually in session. -
2d. To allow to each of the witnesses Eobbins and Carrier, his travelling fees for going from Floyd to Eome, and returning three times, and their per diem allowance as the clerk had taxed it.